

116 HR 3031 IH: To amend title XVIII of the Social Security Act to extend funding for quality measure endorsement, input, and selection under the Medicare program.
U.S. House of Representatives
2019-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3031IN THE HOUSE OF REPRESENTATIVESMay 28, 2019Ms. Judy Chu of California (for herself, Mr. Engel, and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to extend funding for quality measure endorsement,
			 input, and selection under the Medicare program.
	
 1.Extension of funding for quality measure endorsement, input, and selection under Medicare programSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended— (1)by striking and $7,500,000 and inserting $7,500,000; and
 (2)by striking and 2019. and inserting and 2019, and $30,000,000 for each of fiscal years 2020 through 2024.. 